Citation Nr: 1503186	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-24 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968, with additional service in the Naval Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter is now under the jurisdiction of the North Little Rock, Arkansas, RO.

The Board remanded this matter in June 2014.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran's respiratory disorder is related to asbestos exposure during service. 

CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, active service.  38 U.S.C.A.§§ 1131,1132 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a December 2009 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, private treatment, SSA and VA treatment records.  The Veteran was afforded a VA examination in December 2012.  The Board finds that the examination is adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided opinions supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  The VA also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases. The most common disease is interstitial pulmonary fibrosis (asbestos).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.

In adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  There should be a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chap. 2, Section C, Subsection (h). See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

The Veteran contends that his current respiratory disorder is due to exposure to asbestos during service as a result of his service aboard the USS Pictor (AF-54).  The Veteran's DD-214 shows service abroad the USS Pictor.  Thus, his contentions are confirmed by the record and exposure to asbestos is conceded. 

The Veteran's service treatment records are silent for COPD or complaints of breathing problems.  At his September 1968 separation examination, abnormalities were not found in the Veteran's chest and lungs.  

VA treatment records from June 2002 to October 2014 reveal diagnoses and treatment for COPD and shortness of breath.  The post-service VA treatment records also indicate that the Veteran has a history of smoking.  Specifically, in October 2011, the Veteran was seen by a VA provider and was encouraged to quit smoking. 

In December 2012, the Veteran was afforded a VA examination.  After conducting a physical examination, the examiner diagnosed COPD.  The VA examiner also concluded that the Veteran's COPD was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner reasoned that the most significant risk factor for developing COPD is cigarette smoking.  The American Lung Association estimates that 80 to 90 percent of those diagnosed are chronic smokers.  The VA examiner noted that the Veteran has smoked for the past 36 years, averaging one half to one pack of cigarettes per day.  The examiner also referred to CT scans of the Veteran's thorax in and noted that the Veteran is without radiographic findings for asbestosis. 

In this case, the Board finds that service connection is not warranted for a respiratory disorder.  There is no evidence linking the Veteran's condition to asbestos exposure.  The Veteran's service treatment records are silent for any respiratory disorder.  Furthermore, the Veteran's post-service treatment records do not attribute his respiratory problems to asbestos exposure.  In fact, the December 2012 examiner concluded that the Veteran's COPD was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner explained that the most significant risk factor for developing COPD is cigarette smoking.  Eighty to ninety percent of those diagnosed with COPD are chronic smokers.  The VA examiner noted that the Veteran has smoked for the past 36 years, averaging one half to one pack of cigarettes per day.  VA treatment records also show that the Veteran has a long history of smoking.  The Board places great probative weight on the December 2012 VA opinion because it was well-reasoned and is based upon, and entirely consistent with, the medical evidence of record.   

The only evidence which purports to link the Veteran's current condition to asbestos exposure is the Veteran's own statements.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g. breathing difficulty).  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current breathing problems; however, he has not been shown to have the education, training, and experience necessary to provide a competent opinion as to etiology of his respiratory disorder.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As such, service connection for a respiratory disorder, to include as due to asbestos exposure must be denied.  See 38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure is denied. 



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


